                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION

                                     NO. 4:20-cr-00022-D-1



  UNITED STATES OF AMERICA
                                                                     ORDER TO SEAL
      v.
  JACOB AUSTIN EVANS


       On motion of the Defendant, Jacob Austin Evans, and for good cause shown, it is hereby

ORDERED that DE 84 be sealed until further notice by this Court.

       IT IS SO ORDERED.

       This   ---9- day of July, 2021.


                                         United States District Court Judge
